Citation Nr: 0432835	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-14 196	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an earlier effective date than December 1, 
1997, for payment of an award of Dependency and Indemnity 
Compensation (DIC).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.  He died in February 1993 and the appellant is 
his surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a March 2002 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Philadelphia, 
Pennsylvania, (hereinafter RO) that granted DIC based upon a 
conclusion that service connection was warranted for the 
cause of the veteran's death and that awarded payment of DIC 
benefits effective from December 1, 1997.  The appellant 
expressed disagreement with the effective date of the DIC 
award assigned by the RO, and perfected an appeal with 
respect to this issue to the Board.  The Board remanded the 
case for additional processing in December 2003, and this 
case is now ready for appellate review. 

In May 2003, the appellant was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Acting 
Veterans Law Judge was located in Washington, D.C., and the 
appellant was located at the RO. 


FINDINGS OF FACT

1.  A Board decision dated July 25, 1997, denied the 
appellant's claim for service connection for the cause of the 
veteran's death; this is the last final decision denying the 
claim on any basis. 

2.  The appellant's request to reopen her claim for service 
connection for the cause of the veteran's death was received 
on November 28, 1997; no document dated or received prior to 
that date may be construed as a claim to reopen the issue of 
entitlement to service connection for the cause of the 
veteran's death.  

3. The grant of service connection for the cause of the 
veteran's death was not based upon receipt of missing service 
medical records.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 
1997, for payment of DIC benefits are not met.  38 U.S.C.A. 
§§ 5110(a), 5111 (West 2002); 38 C.F.R. §§ 3.31, 
3.400(q)(1)(ii) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

In Pelegrini, cited above, the Court stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

Pelegrini also clarified that VA's regulations implementing 
amended section 5103(a) apply to cases pending before VA on 
November 9, 2000, even if the RO decision was issued before 
that date, and that, where notice was not mandated at the 
time of the initial RO decision, it was not error to provide 
remedial notice after such initial decision.  

As discussed below, the Board finds that the requirements of 
the VCAA have been satisfied in this matter.  

As directed by the Board in its December 2003 remand, the RO 
mailed the appellant a notification letter in January 2004 to 
ensure comply with the notice requirements of the VCAA.  In 
addition, the appellant was advised, by virtue of a detailed 
August 2002 statement of the case (SOC) and a March 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the appellant's 
claim.  

The Board therefore believes that appropriate notice has been 
given in this case, as collectively, the above referenced 
letter and documents informed the appellant about the VCAA 
and told her what evidence the RO would obtain and what she 
could do to help obtain additional evidence.  The appellant 
was informed of the evidence already of record, and was 
essentially asked to provide any evidence she had.  

The Board notes, in addition, that a substantial body of 
evidence has been developed with respect to the appellant's 
claim, and that the August 2002 SOC and March 2004 SSOC 
issued by the RO clarified what evidence would be required to 
establish entitlement to an earlier effective date for 
payment of the DIC benefits granted to the appellant.  
Further, the claims file reflects that the March 2004 SSOC 
contained the new duty-to-assist regulations codified at 38 
C.F.R. §§ 3.102, 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the 
appellant submitted a statement dated in May 2004 indicating 
that she had no additional evidence to submit in connection 
with her claim.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter again for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.


II.  Legal Criteria/Analysis

Once a Board decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by VA.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2004); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a) (2004).

An award granted on the basis of receipt of new and material 
evidence, other than newly-obtained service department 
records, may not be made effective prior to receipt of the 
request to reopen the claim.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2004).  

Payment of monetary benefits based on grant of a reopened 
claim for DIC may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 U.S.C.A. § 5111 (West 2002); 
38 C.F.R. § 3.31 (2004).   

With the above criteria in mind, the pertinent facts and 
procedural history will be summarized.  The appellant 
initially filed a claim for service connection for the cause 
of the veteran's death in May 1993.  Following denials of her 
claim by the RO in rating decisions dated in March 1994, July 
1994, and June 1995, a Board decision dated July 25, 1997, 
while finding that new and material evidence had been 
received to reopen the claim, denied the appellant's claim 
for service connection for the cause of the veteran's death.  
This is the last final decision adjudicating the claim for 
service connection for the cause of the veteran's death on 
any basis.  See 38 U.S.C.A. 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).    

Following the July 25, 1997, Board decision, review of the 
file reflects a statement from the appellant received on 
November 28, 1997, requesting "reconsideration" of her 
claim for service connection for the cause of the veteran's 
death.  This claim was ultimately granted by the RO, 
following a February 2000 Board remand, by rating decision 
dated in March 2002, as referenced in the Introduction 
portion of this decision above.  This grant was based in 
large part by a March 2002 medical opinion from M.J.S., Jr., 
M.D., and was in no part based on receipt of missing service 
medical records.  

By letter dated in March 2002, the appellant was notified 
that payment of DIC benefits, resulting from the grant of 
service connection for the cause of the veteran's death, 
would be made effective from December 1, 1997.  In the August 
2002 SOC, the RO indicated that this effective date assigned 
by the RO was based on the fact that her application to 
reopen the claim for service connection for the cause of the 
veteran's death was received on November 28, 1997.  This 
effective date assigned by the RO was in accord with the 
controlling legal criteria set forth above.  See 38 U.S.C.A. 
§§ 5110(a), 5111 (West 2002); 38 C.F.R. §§ 3.31, 
3.400(q)(1)(ii) (2004).  

In short, as the award of service connection for the cause of 
the veteran's death was not based on receipt of missing 
service medical records; review of the record reveals no 
document dated or received prior to November 28, 1997, which 
may be construed as a formal or informal claim to reopen the 
issue of entitlement to service connection for the cause of 
the veteran's death; and neither the appellant or her 
representative has made reference to such a document, the 
Board finds that the effective date assigned by the RO was 
proper.  

In reaching the determination above, the Board notes that it 
has carefully reviewed the written contentions and testimony 
presented by the appellant with respect to her belief that, 
if granted, the award of DIC benefits would have been 
assigned "retroactive" to her original claim filed in 1993.  
While sympathetic to the appellant's argument, the Board is 
bound in its decisions by the legal criteria set forth above, 
and a review of other potentially applicable laws and 
regulations does not reveal a provision under which an 
earlier effective date may be assigned.  See 
38 C.F.R. § 7104(c).  Therefore, and in the absence of a 
finding of clear and unmistakable error (which has not been 
raised in this case), the earlier effective date for the 
award of DIC sought by the appellant cannot be assigned under 
law.  See 38 U.S.C.A. §§ 5110(a), 5111 (West 2002); 38 C.F.R. 
§§ 3.31, 3.400(q)(1)(ii) (2004).  


ORDER

Entitlement to an earlier effective date than December 1, 
1997, for payment of an award of DIC is denied.  




	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



